Oimilian fay; red/action in force; rule to show cause.— Plaintiff, formerly employed as a civilian Production Specialist, GS-9, at Headquarters, Air Materiel Force, European Area, Chateauroux, France, sues to recover back pay from the date of his separation by reduction in force on April 30, 1959. The case came before the court on a rule to show cause why the petition should not be dismissed for lack of prosecution, which rule was made returnable at 10:00 o’clock, a.m., Monday, December 4,1967, and was at that time taken under submission by the court on failure of response thereto by or on behalf of the plaintiff. Upon consideration thereof, the court on December 18,1967, ordered that the rule to show cause be and the same was made absolute and the petition was dismissed.